 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Telephone Company of Ohio and Interna-tional Brotherhood of Electrical Workers, LocalUnion No. 986, AFL-CIO. Case 8-CA-12051March 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 26, 1979, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, General Tele-phone Company of Ohio, Marion, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, exceptthe attached notice is substituted for that of theAdministrative Law Judge.I Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 Member Penello reaffirms his adherence to the principles of SpielbergManufacturing Company, 112 NLRB 1080 (1955), and to his previouslyexpressed views on the propriety and desirability of both post- and pre-arbitration deferral by the Board. See, e.g., Member Penello's dissentingopinion in Suburban Motor Freight, Inc.. 247 NLRB No. 2 (1980), andcases cited therein. For reasons stated by the Administrative Law Judgein the attached Decision, however, Member Penello agrees that deferralto the arbitral award at issue in this case would be clearly repugnant tothe Act and consequently inappropriate under the Spielberg doctrine.I We have modified the Adminstrative Law Judge's notice to conformwith his recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyin good faith with International Brotherhoodof Electrical Workers, Local Union No. 986,248 NLRB No. 10AFL-CIO, by unilaterally modifying GeneralInstruction 3.15 or any collective-bargainingcontract entered into with the bargaining rep-resentative of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under Section7 of the Act.WE WILL bargain collectively, upon request,about any modification or change in GeneralInstruction 3.15 or any collective-bargainingagreement entered into with the aforesaidlabor organization. The appropriate bargainingunit is:All employees in the exchanges and geo-graphic area described in the collective-bar-gaining agreement with the Union in theService, Engineering and Construction,Supply and Transportation Department reg-ularly scheduled for more than 85 hours permonth in the following classifications includ-ing but not limited to: operators, operatorservice clerks, lineworkers, equipment oper-ators, senior lineworkers, cable splicer'shelpers, cable splicers, storekeepers, install-er-repairers, station equipment installer-re-paisers, frameworkers, switchworkers, cen-tral office installer-repairers, test desk opera-tors, senior test desk operators, facility loca-tor-assigners, storeroom attendants, but ex-cluding all draftpersons, engineers, serviceobservers, confidential employees, profes-sional employees, guards and supervisors asdefined by the Act.WE WILL rescind the June 19, 1978, modifi-cation of General Instruction 3.15 as applied tothe employees in the aforesaid bargaining unit.WE WILL make whole all employees in theappropriate unit described above for any lossof earnings suffered by them by reason of theunilateral change in General Instruction 3.15made effective June 19, 1978, together with in-terest.GENERAL TELEPHONE COMPANY OFOHIODECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Upon acharge filed on June 23, 1978, by International Brother-hood of Electrical Workers, Local Union No. 986,AFL-CIO, herein called the Union, the General Counselissued a complaint, as amended at the hearing, on July26, 1978, alleging that General Telephone Company ofOhio, herein called the Respondent, committed unfair------ GENERAL TELEPHONE COMPANY OF OHIO95labor practices in violation of Section 8(a)(1) and (5) ofthe Act. The Respondent has denied the commission ofany unfair labor practices. A hearing was held before meon January 10, 1979, at Marion, Ohio.Upon the entire record,' including my observation ofthe witnesses and after due consideration of the briefsfiled by the General Counsel and the Respondent, Imake the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation with its princi-pal place of business in Marion, Ohio. It is engaged inthe installation and servicing of telephone communica-tions systems. In the course and conduct of its businessoperations, it derives gross revenues in excess of$500,000 from its operations, and recieves at its Marion,Ohio, facility goods valued in excess of $50,000, directlyfrom points outside the State of Ohio. The Respondent isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAt issue is whether the Respondent failed to bargain ingood faith when it unilaterally, without any bargainingwith the Union, changed the language of its GeneralInstructions on June 19, 1978, to conform to its interpre-tation of the earlier language but contrary to the inter-pretation of such earlier language by an arbitrator.The Union and Northern Ohio Telephone Company, asister affiliate of the Respondent, had a bargaining rela-tionship prior to the 1974 merger of Northern Ohio withthe Respondent. After the merger, the Respondentadopted the collective-bargaining agreement then ineffect. The contract involved in this proceeding betweenthe Respondent and the Union ran from November 23,1975, through November 25, 1978. The bargaining unitconsisted of the Respondent's employees in the service,engineering and construction, and supply and transporta-tion departments, excluding all draftspersons, engineers,service observers, confidential employees, professionalemployees, guards, and supervisors as defined in the Act.In December 1974, a dispute arose between the Re-spondent and the Union over interpretation of article 7,section 7.10 of the collective-bargaining agreement, aprovision which provided for transportation, board, andlodging or a reasonable allowance in lieu thereof for em-ployees requested to work away from the home station.In settlement of the grievance without-arbitration (theGill grievance), the Respondent and the Union agreed inI The counsel for the General Counsel, with her brief, has offered as apost-hearing exhibit the Respondent's brief in an earlier arbitration hear-ing before Howard A. Cole, furnished to the General Counsel by Re-spondent's counsel subsequent to the hearing herein. I shall receive saidexhibit as G.C. Exh. 3.January 1975, that Gill would be paid a certain sum ofmoney. The parties further agreed that the Respondent'sGeneral Instructions, section 3.15, which had been ineffect in the Respondent's other geographic areas wouldbecome applicable to the area covered by the employeesin the bargaining unit involved herein. Section 3.15 isthat portion of the Respondent's "Personnel and Proce-dures" relating to board and lodging expenses for non-management employees.In 1977, an arbitration hearing was held beforeHoward A. Cole involving grievances relating to mile-age expenses for travel to and from work outside the Re-spondent's reporting center. The dispute involved the in-terpretation of subsections of article 7, section 7 of thecontract as implemented by General Instruction 3.15. Indealing with the issue of options in using company- pro-vided transportation or using personal cars withallowances in lieu thereof, the arbitrator in his decision,dated June 15, 1977,2 considered the language containedin section 7 of the contract and also General Instruction3.15. In referring to the Gill grievance, Cole stated thatthe resolution of the grievance included a union accep-tance of the General Instruction reserving to itself theright to grieve, not on the General Instruction itself, buton its interpretation and application.A subsequent arbitration proceeding was held beforeRoger I. Abrams in February 1978. The arbitrator's deci-sion issued on April 21, 1978.3 He dealt with the issue ofwhether a mileage allowance was due an employee fortransportation both to and from the worksite away fromhis regularly assigned exchange on the first day of thework assignment. In refusing to grant a mileageallowance for both ways, the Respondent relied on pro-visions in General Instruction 3.15. The arbitrator ob-served that "General Instruction 3 was the product ofnegotiation between the parties in settlement of the Gillgrievance."We now turn to the third arbitration proceedingwhich, in turn, led to the Respondent's action co'-,ndedby the General Counsel to be unlawful. The a rationhearing was held on February 9, 1978, before Cnarles F.Ipavec. His award issued on May 18, 1978.4The issue in-volved was whether the grievants should have traveledon a Friday afternoon from an outlying jobsite to theirhomes, and on the following Monday morning from theirhomes to the jobsite, on company time, when suchMonday and Friday was not the beginning and ending ofthe job, and when the Company did not require the em-ployees to return to their reporting center. The earlierarbitration proceedings concerned mileage allowances.This last arbitration proceeding concerned travel time-company time or employees' own time. The Union's po-sition was that employees should be allowed to return totheir home reporting centers every Monday and Fridayon company time, rather than on their own time, eventhough the job on which they were working was not asyet completed. The Union relied upon its interpretationof certain provisions of General Instruction 3.15 and the2 Jt. Exh. 43 Jt. Exh. 5Jr. Exhs 6A and 6B 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement. The Respondent main-tained that where the job lasts more than I week, as wasthe case involving the subject grievances, the employeeswere required to travel on their own time on Fridaysand Mondays which intervened between the first and lastday of the job. The Respondent relied on its interpreta-tion of sections in General Instruction 3.15 as well ascontract provisions. The arbitrator found that the lan-guage contained in paragraph 3.4 of General Instruction3.15 was clear and supported the Union's position in thegrievance although the language contained therein maynot have conveyed the Respondent's intent. The arbitra-tor went on to say as follows:However, the arbitrator cautions the parties thatthis award is not to be construed as placing theCompany's General Instruction 3, Section No. 15,in the same status as the Agreement between theparties; because, whereas the Agreement betweenthe parties resulted from arms length negotiations,General Instruction 3, Section No. 15 resulted by aunilateral action on the part of the Company, andthe Union's acceptance of such General Instruction,does not elevate the General Instruction to the levelof the Collective Bargaining Agreement. What thearbitrator has ruled in this case, is that the existingrules and regulations of the Company, specificallyparagraph 3.4 of General Instruction 3, Section No.15, the Company has, by unilateral action, made acommitment to employees choosing such alternatearrangement when assigned to work on a project inan outlying area; and, such rule of the Company isthat on Monday, the employee will drive from theReporting Center to the work location, and onFriday, the employee will return to the ReportingCenter, both trips to be on Company time. Saidparagraph 3.4 contains the directive that the em-ployee will drive from the Reporting Center onMonday and to the Reporting Center on Friday.The reason that both trips must be on Companytime, is because the Company has opted, by its ownrules and regulations, to require an employee who isassigned to a project at an outlying location, toreport to the Reporting Center on Monday, and toreport to the Reporting Center on Friday.The arbitrator then ordered that the grievants be madewhole for lost wages on each of the occasions they wereprecluded from traveling on company time on the Mon-days and Fridays "to apply from the time of the assign-ment of the three grievants to a project at an outlyinglocation, which gave rise to the within grievance, andcontinuing as long as the pertinent paragraphs of GeneralInstruction 3, Section No. 15, continue to contain essen-tially the language quoted herein."On June 15, 1978, Business Representative Arbogastwas told by Jospeh Minnich, the Respondent's directorof labor relations, that the Respondent was going tochange the language in General Instruction 3.15 to con-form to its own interpretation rather than Arbitrator Ipa-vec's interpretation of the rules. Arbogast stated this wasa matter subject to mandatory bargaining but Minnichrefused to do so. Minnich testified,"[M]y position was itwas a company rule and we had the right to change it."The revised language of the pertinent provisions of Gen-eral Instruction 3.15 were put into effect on June 19, toreflect the Respondent's interpretation which was reject-ed by the arbitrator, and a copy was given to the Union.DiscussionThe issue submitted to the arbitrator was whetherunder the collective-bargaining contract and General In-struction 3.15, the employees were required to travel ontheir own time rather than on company time under thecircumstances described above. This was the sole issuepresented to the arbitrator. The arbitrator interpreted thelangugage contained in General Instruction 3.15 contraryto the position maintained by the Respondent. He specifi-cally found that under the clear provisions of GeneralInstruction 3.15 the employees were entitled to travel oncompany time under the particular circumstances. TheRespondent complied with the award by making wholethe three grievants involved. The Respondent thereafterunilaterally changed the language of General Instruction3.15 to conform to its interpretation, rejected by the arbi-trator. Thus, the Respondent changed the hours andwages of employees from that found to exist by the arbi-trator under his interpretation of General Instruction3.15. But for the Respondent's unilateral modification ofthe language in General Instruction 3.15, the Respondentwould have been required to permit travel on companytime under similar circumstances.The Respondent argues that its actions conformed tothe arbitrator's award and that its modification of therule, described in General Instruction 3.15, was permit-ted by the arbitrator's award. The Respondent contendsthe award was limited to the specific grievants involvedfor only so long as General Instruction 3.15 remained un-changed. It argues the arbitrator found the Respondentcould unilaterally change the rule. The Respondent fur-ther contends that the arbitration award should be givenbinding effect in accord with the Spielberg doctrine.5The General Counsel argues the Respondent's actionin revising General Instruction 3.15 constituted a unilat-eral change in the terms and conditions of employmentand the Respondent thereby violated Section 8(a)(5) and(1) of the Act. The General Counsel further contends theUnion did not waive its right to bargain over this matterand the Respondent was not privileged to unilaterallyeffect the changes. The General Counsel also takes theposition the Respondent's action is not an appropriate ve-hicle for deferral to arbitration under the Spielberg doc-trine.In the arbitration proceeding the parties agreed to bebound, they participated fully in the proceeding, and theproceeding was fair and regular. There is no contentionthat the arbitrator's award to the three grievants basedon his interpretation of General Instruction 3.15 was re-pugnant to the policies and purposes of the Act.Arbitrator Ipavec's interpretation of General Instruc-tion 3.15 and his award to the three grievants was withinthe scope of his decisional responsibility. However, I do6 Spielberg Manufacturing Company, 112 NLRB 1080 (1955). GENERAL TELEPHONE COMPANY OF OHIO97not find the Respondent was free thereafter to unilateral-ly alter the language of General Instruction 3.15 to con-form to its interpretation thereof, contrary to the inter-pretation placed on it by the arbitrator. The interpreta-tion of the provisions of the collective-bargaining con-tract and General Instruction 3.15 were presented to thearbitrator for resolution. He found that employees werepermitted to travel on company time rather than on theirown time under the circumstances extant. His award wasbased on his interpretation of General Instruction 3.15and the parties were bound by such award. To this theparties are in agreement. However, the arbitrator indicat-ed in his decision that the Respondent would be free tochange such provision unilaterally because the applica-tion of General Instruction 3.15 to the employees in thebargaining unit was a unilateral action by the Respon-dent and not a result of negotiations between the parties.This observation by the arbitrator was dicta and com-pletely irrelevant to the issue he was called upon todecide. The issue before him was the interpretation ofthe rule-not whether the Respondent was free tochange the rule after the fact. Moreover, his concept ofthe application of General Instruction 3.15 to the bar-gaining unit employees was completely at odds with thetheory advanced by the two arbitrators in the earlier ar-bitration proceedings. They found the implementation ofGeneral Instruction 3.15 to be the product of negotia-tions in resolving the Gill grievance. I have no doubtthat the agreement between the Respondent and theUnion, whereby the provisions of General Instruction3.15 would apply to all bargaining unit employees, con-stituted a mutual agreement establishing certain workingconditions. In effect, this was a supplement to the collec-tive-bargaining agreement. Arbitrator Ipavec's theorythat the Respondent was free to change the rule consti-tuted a misinterpretation of the collective-bargaining ob-ligations under the Act and was repugnant to the policiesand purposes of the Act. Accordingly, I am not persuad-ed that the complaint should be dismissed on Spielberggrounds. I further find that the Respondent, by revisingGeneral Instruction 3.15, unilaterally changed the work-ing conditions of the employees in the bargaining unitand thereby violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees in the exchanges and geographic areadescribed in the collective-bargaining agreement betweenthe Respondent and the Union in the service, engineeringand construction, and supply and transportation depart-ments regularly scheduled for more than 85 hours permonth in the following classifications including but notlimited to: operators, operator services clerk,lineworkers, equipment operators, senior lineworkers,cable splicer's helpers, cable splicers, storekeepers, in-staller-repairers, station equipment installer-repairers, testdesk operators, senior test desk operators, facility loca-tor-assigners, storeroom attendants, but excluding alldraftpersons, engineers, service observers, confidentialemployees, professional employees, guards, and supervi-sors as defined by the Act, constitute a unit appropriatefor the purpose of collective bargaining within the mean-ing of Section 9(b) of the Act.4. At all times material herein, the Union has been theexclusive representative of the employees in the aforesaidunit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5. Respondent refused to bargain in good faith withthe Union, which is the exclusive representative of itsemployees in the appropriate unit described above, byunilaterally modifying General Instruction 3.15 on June19, 1978, as it applied to the employees in the aforesaidbargaining unit in derogation of its bargaining obligationsunder Section 8(d) of the Act armi it thereby has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent refused to bargainin good faith with the Union by unilaterally modifyingGeneral Instruction 3.15, I shall recommend that the Re-spondent rescind such modification, as it applied to theemployees in the bargaining unit described above, andmake whole those employees for any loss of earningssustained by them by reason of the unilateral change inGeneral Instruction 3.15, together with interest thereoncomputed in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).6Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER7The Respondent, General Telephone Company ofOhio, Marion, Ohio, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withInternational Brotherhood of Electrical Workers, LocalUnion No. 986, AFL-CIO, as the exclusive representa-tive of the employees in the aforesaid appropriate unit,by unilaterally modifying the terms of General Instruc-tion 3.15 or of any collective-bargaining agreement en-See, generally, Isis Plumbing and Heating (o., 138 NLRB 71th (192)? In the event no exceptions are filed as prosided h Sec 102 4 of theRules and Regulations of the National l.abor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as prosided inSec 102 48 of the Rules and Regulations, he adopted b the Board andbecome its findings, conclusions. and Order, and all objections theretoshall he deemed waived for all purposes 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDtered into with the bargaining representative of its em-ployees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Rescind its June 19, 1978, modification of GeneralInstruction 3.15 as it applied to the employees in theaforesaid bargaining unit.(b) Bargain collectively, upon request, about any modi-fication or change in General Instruction 3.15 or any col-lective-bargaining agreement entered into with the afore-said labor organization.(c) Make whole all employees in the appropriate unitdescribed above for any loss of earnings suffered bythem by reason of the unilateral change in General In-struction 3.15 in the manner set forth in the section ofthis Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of lost earnings due underthe terms of this Order.(e) Post at its place of business in Marion, Ohio, copiesof the attached notice marked "Appendix."8Copies ofthe said notice on forms provided by the Regional Direc-tor for Region 8, after being duly signed by the Respon-dent's representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.8 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Stated Court of Appeals Enforcing anOrder of the National Labor Relations Board."